Title: Orders, 3 December 1755
From: Washington, George
To: 

 

Alexandria: December 3d 1755.

Captain Bronaugh is ordered to hold himself in readiness to repair to Winchester immediately. All the other Officers now present, except Captain John Mercer, and Ensign Buckner, are to hold themselves in readiness to set out for Recruiting, and are to wait on Colonel Washington, at 2 oclock this Evening, for their Orders. Captain John Mercer is to prepare himself to go to Williamsburgh; and Ensign Buckner to remain here, to take charge of the Recruits, receive and deliver the Public Stores.
Each Officer to make out an accompt of what pay is due himself and men to the 1st of December, and to give them in tomorrow morning, at 9 o’clock, to the aid de camp, and they will be paid. If any of the Volunteers or Cadets have a desire to go with any of the Recruiting Officers, to assist them, they will have leave.
And it is Colonel Washingtons orders, they do not attempt to Recruit by or for, themselves.
